DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Canada on August 28, 2019. It is noted, however, that applicant has not filed a certified copy of the CA 3053310 application as required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities: In line 3, “sealable bag” should be --the sealable bag--.
Claim 2 is objected to because of the following informalities: 
In line 2, “a front, back, top and bottom” should be --a front, a back, the closable top, and a bottom--; and 
In line 4, “planed” should be --placed--. 
Claim 4 is objected to because of the following informalities: In line 1, “is comprises” should be --comprises--.
Claim 9 is objected to because of the following informalities: In line 2, “contents of bag” should be --the contents of the sealable bag--.
Claim 13 is objected to because of the following informalities: 
In line 1, “no” should be --wherein no--; and 
In line 2, “bag” should be --the sealable bag--.
Claim 17 is objected to because of the following informalities: In lines 1-3, “wherein the sealable bag is suitable containing items an item can be placed in the bag for the purpose of dismantling the item, the sealed bag contains the items inside, reducing the change of losing any pieces inside the bag” should be --wherein the sealable bag is suitable for containing an item or items that can be placed in the bag for the purpose of dismantling the item or items, and wherein the sealable bag is suitable for containing the dismantled item or items inside, reducing the chance of losing any pieces of the dismantled item or items inside the bag--.
Appropriate correction is required. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “a zipper-like pressure sensitive function affixed to walls of the sealable bag; and an uninterrupted seal formed by contacting the pressure sensitive strip” in lines 2-3. However, it is not clear how a “function” can be affixed to the walls of the bag. 
Additionally, claim 1, from which claim 3 depends, defines “a closable top”. However, the claims fail to make clear whether there is a relationship between the zipper-like structure defined in claim 3 and the closable top defined in claim 1. 
For the purpose of examination, the closable top will be considered to comprise zipper-like pressure sensitive strips affixed to opposing walls of the sealable bag.
Claim 19 recites the limitation “a draft” in line 1. However, the structure intended by “a draft” is unclear and is not further clarified by or defined in the specification. 
For the purpose of examination, the sealable bag will be considered to be capable of containing an item.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jagnarine (US 2018/0042318 A1).
Regarding claim 1, Jagnarine teaches a device comprising: a sealable bag (14, 114); a closable top (12/15b, 112/115b) formed in the sealable bag to receive contents; and a pair of gloves (18, 118) formed in the sealable bag to receive hands, wherein the gloves enable mixing of the contents received in the bag while maintaining separation of the contents received in the bag from the hands in the gloves (paragraphs 20-35, 38-46, 48-61 and FIG. 1-6B).
Regarding claim 2, Jagnarine teaches the device of claim 1 above, wherein the sealable bag comprises a re-sealable food grade bag comprising a front, a back, the closable top and a bottom, wherein the gloves are built into sides of the bag to enable blending of dry or wet contents while maintaining the dry or wet contents hygienic and separated from the hands placed in the gloves (paragraphs 30, 46 and FIG. 5).
Regarding claim 3, Jagnarine teaches the device of claim 1 above, wherein the closable top further comprises zipper-like pressure sensitive strips affixed to opposing walls of the sealable bag and an uninterrupted seal formed by contacting the zipper-like pressure sensitive strips (paragraphs 26, 35).
Regarding claim 4, Jagnarine teaches the device of claim 1 above, wherein the sealable bag comprises food grade plastic enabling re-usability and/or recyclability (paragraph 30, 50).
Regarding claim 5, Jagnarine teaches the device of claim 1 above, wherein the sealable bag comprises a portable food-grade bag (paragraph 30).
Regarding the sealable bag being portable, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). In this case, the sealable bag disclosed by Jagnarine comprises the structure necessary to function as claimed. 
Regarding claim 6, Jagnarine teaches the device of claim 1 above, wherein the gloves are adapted to receive multiple hand sizes (paragraph 33).
Regarding claim 7, Jagnarine teaches the device of claim 6 above, wherein the sealable bag comprises a large or extra-large size food-grade bag (paragraphs 30, 34, 60).
Regarding claim 8, Jagnarine teaches the device of claim 1 above, wherein the device further comprises means to enable advance preparation and storage before and after food preparation and thereafter (paragraphs 26, 35, 53).
Regarding claim 9, Jagnarine teaches the device of claim 1 above, wherein the sealable bag enables freezable storage of the contents of the bag (paragraphs 26, 30, 35, 53). 
Regarding the sealable bag enabling freezable storage, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). In this case, the sealable bag disclosed by Jagnarine comprises the structure necessary to function as claimed. 
Regarding claim 10, Jagnarine teaches the device of claim 1 above, wherein the sealable bag enables refrigerated storage of sealed bag contents (paragraphs 26, 30, 35, 53). 
Regarding the sealable bag enabling refrigerated storage, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). In this case, the sealable bag disclosed by Jagnarine comprises the structure necessary to function as claimed.
 Regarding claim 11, Jagnarine teaches the device of claim 1 above, wherein the device is disposable (paragraph 30). 
Regarding claim 12, Jagnarine teaches the device of claim 1 above, wherein the device enables mixing of the contents of the sealable bag without use of a bowl or utensils (paragraph 57). 
Regarding claim 13, Jagnarine teaches the device of claim 1 above, wherein no water is required for cleaning up after mixing contents in the sealable bag, when disposing of the sealable bag (paragraph 58).
Regarding claim 14, Jagnarine teaches the device of claim 1 above, wherein the sealable bag is transparent to enable viewing of the contents while mixing (paragraphs 24, 30).
Regarding claim 15, Jagnarine teaches the device of claim 1 above, wherein the contents of the bag comprises food, and wherein the sealable bag enables storage of the food following mixing of the food in the bag (paragraphs 21, 26, 35, 37, 53).
Regarding claim 16, Jagnarine teaches the device of claim 1 above, wherein the device is portable (paragraphs 7, 20-35, 38-46, 48-61 and FIG. 1-6B).
Regarding the sealable bag being portable, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). In this case, the sealable bag disclosed by Jagnarine comprises the structure necessary to function as claimed. 
Regarding claim 17, Jagnarine teaches the device of claim 1 above, wherein the sealable bag is suitable for containing an item or items that can be placed in the bag for the purpose of dismantling the item or items, and wherein the sealable bag is suitable for containing the dismantled item or items inside, reducing the chance of losing any pieces of the dismantled item or items inside the bag (paragraphs 21-35, 60).
Regarding the sealable bag being suitable for dismantling items and storing the dismantled items, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations and while features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see MPEP 2114). In this case, the sealable bag disclosed by Jagnarine comprises the structure necessary to function as claimed. 
Regarding claim 18, Jagnarine teaches the device of claim 1 above, wherein the sealable bag is capable of containing an item to be cleaned while separating the hands in the gloves from cleaning chemicals and/or products (paragraphs 22, 27, 60).
Regarding claim 19, Jagnarine teaches the device of claim 1 above, wherein the sealable bag is capable of containing an item while separating the hands in the gloves from lubricants, dyes glues and/or paints (paragraphs 27, 60).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Song et al. (US 8,128,287 B2), Miller et al. (US 5,671,983 A), Friedenbach (US 2003/0127952 A1), and Work Bag Equipped with Gloves (KR 101196549 B1). 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NINA KAY ATTEL whose telephone number is (571)270-3972. The examiner can normally be reached Monday-Friday 7AM-4PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Newhouse can be reached on 571-272-4544. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NINA K ATTEL/Examiner, Art Unit 3734        

/NATHAN J NEWHOUSE/Supervisory Patent Examiner, Art Unit 3734